Citation Nr: 1206910	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-33 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of exposure to herbicides claimed as diabetes mellitus Type II with associated right leg numbness, constant thirst, frequent urination, itchy eyes, failing eyesight and shortness of breath.

2.  Entitlement to service connection for bone/joint disorders of the shoulders, hands and knees claimed as secondary to in-service exposure to ionizing radiation.

3.  Entitlement to service connection for a right leg skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from April 1966 to December 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claims of entitlement to service connection for diabetes mellitus, right leg numbness, itchy eyes, failing eyesight, constant thirst, frequent urination, shortness of breath, bilateral shoulder pain, bilateral hand pain and bilateral knee pain, to include as secondary to herbicide exposure and as secondary to ionizing radiation.

In an April 2008 written statement, the appellant stated that there were only two medical issues: problems related to diabetes mellitus and degenerative bone and joint issues related to ionizing radiation.  He indicated that the diabetes claim included the complaints of constant thirst, itchy eyes, vision problems and urinary incontinence.  He further indicated that the ionizing radiation claim encompassed the problems with his shoulders, hands and knees.  Therefore, the Board has recharacterized the issues on appeal as reflected on the title page.


FINDINGS OF FACT

1.  The appellant did not have service in the Republic of Vietnam during the Vietnam era, and exposure to Agent Orange or other herbicidal agents is not presumed.

2.  The appellant has reported herbicide exposure at while stationed in Texas between August 1966 and September 1966.

3.  A December 2010 report indicates that the Joint Services Records Research Center (JSRRC)/United States Armed Services Center for Unit Records Research (CURR) was unable to document that the appellant was exposed to Agent Orange or other tactical herbicides between August 1966 and September 1966.

4.  The appellant's diabetes mellitus Type II was not shown during service, or within a year following discharge from service; likewise, the appellant's claimed right leg numbness, itchy eyes, failing eyesight, constant thirst, frequent urination and shortness of breath were not shown during service, or within a year following discharge from service.

5.  There is no evidence of any eye injury or disease during service that caused the refractive error, presbyopia or cataracts that the appellant currently experiences in each one of his eyes.

6.  The appellant has not submitted competent evidence to establish a nexus between any in-service incident and the claimed diabetes mellitus Type II or between service and the claimed right leg numbness, itchy eyes, failing eyesight, constant thirst, frequent urination and shortness of breath.

7.  The appellant's bilateral shoulder, hand and knee disorders, including osteoarthritis, were not shown during service, or within a year following discharge from service, and the preponderance of the evidence demonstrates that the appellant's claimed bone/joint pathology was not caused by his exposure to ionizing radiation in service, and that said pathology is not otherwise related to service.

8.  The appellant was treated in service on one occasion for allergic urticaria; this skin condition was acute and transitory in nature.

9.  No chronic skin disorder of the right leg was shown during service, or within a year following discharge from service, and the preponderance of the evidence demonstrates that the appellant does not have any chronic skin disorder of the right leg that was caused by any incident of his active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus Type II, to include as presumptively due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for right leg numbness, itchy eyes, failing eyesight, constant thirst, frequent urination and shortness of breath, to include as presumptively due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  No current right or left eye disorder, including refractive error, cataracts and/or presbyopia, is proximately due to, the result of any incident of service, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

4.  No bone or joint pathology of the shoulders, hands and/or knees was incurred in or aggravated by service, nor may it be presumed to have been incurred in service, including as a result of exposure to ionizing radiation in service.  38 U.S.C.A. §§ 1110, 1112(c), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 3.311 (2011).

5.  No skin disorder of the right leg, including that claimed as a result of exposure to herbicides, has been shown to be incurred in or aggravated by the appellant's active duty service, nor may any such disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1116, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided notice in January and March 2006 correspondence.  Neither the Veteran nor his representative has alleged any prejudicial or harmful error in the notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the July 2006 rating decision, the September 2007 SOC and the January 2011 SSOC explained the basis for the RO's actions, and provided him with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to the service connection claims has been obtained and associated with the claims file.  In addition, neither he nor his representative has identified any other available pertinent evidence relating to any claim, not already of record, which would need to be obtained for a fair disposition of this appeal; the appellant has identified some private treatment records as lost or destroyed.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of these service connection claims, and to respond to VA notices.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, relevant service treatment records have been associated with the claims file.  All available VA outpatient medical treatment records have also been associated with the claims file.  The RO undertook action to determine whether the appellant's duty station in 1966 had been a place where herbicidal agents had been used by contacting the United States Armed Services Center for Research of Unit Records (CURR) (now known as the United States Army & Joint Services Records Research Center (JSSRC).  The RO also obtained the appellant's radiation exposure history from the United States Army Dosimetry Center and a nexus opinion from the Director of the VA Radiation and Physical Exposures unit concerning the relationship between the appellant's exposure to ionizing radiation during service and the subsequent development of the claimed bone/joint conditions.

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The December 2009 opinion from the Director of the VA Radiation and Physical Exposures unit was conducted by a medical professional, and the associated report reflects review of the appellant's ionizing radiation exposure history, as well as a review of his medical records.  The opinion included reports of the symptoms for the claimed disorders and demonstrated objective evaluations.  The Director of the VA Radiation and Physical Exposures unit was able to assess and analyze the appellant's ionizing radiation exposure history vis-à-vis his claimed disorders.

The Board finds that the December 2009 report from the Director of the VA Radiation and Physical Exposures unit sufficiently is detailed with recorded history, citations to medical literature and clinical findings relating to the appellant's claimed disorders.  In addition, it is not shown that the opinion was in any way incorrectly prepared or that the Director of the VA Radiation and Physical Exposures unit failed to address the clinical significance of the appellant's claimed conditions.  Further, the VA opinion report addressed the applicable criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination for his claimed disorders due to exposure to ionizing radiation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA also has a duty to provide a medical examination and/or seek a medical opinion when such examination or opinion is necessary to make a decision on the claim.  VA considers an examination or opinion necessary to make a decision on the claim if the evidence of record (1) contains competent evidence that the claimant had a disability, or persistent recurring symptoms of disability; (2) indicates the disability or symptoms may have been associated with his military service; and (3) contains insufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the appellant was not afforded an examination in connection with his diabetes claim, to include the associated claimed symptoms of right leg numbness, eye disorders, constant thirst, frequent urination and shortness of breath.

Here, however, there is no evidence of record that establishes that the appellant was treated for any diabetes or chronic skin disorder during service and there is no competent medical evidence that indicates that any diabetes-related disorder or skin disorder may be associated with his military service, including as due to exposure to herbicides and/or ionizing radiation.  In fact, the evidence of record does not support the appellant's contention that he served in an area that was contaminated by any tactical herbicide.  The appellant maintains that he currently has various diabetes-related problems and that these conditions are linked to his service, but there is no evidence of record to establish that the appellant has the medical expertise that would render competent his statements as to the proper etiology of any current disorder.  The record does not establish that the appellant or his representative has the medical knowledge or expertise to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  These lay statements are insufficient to trigger VA's duty to provide an examination; VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed to service connect a condition, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claims

The appellant alleges that his development of diabetes mellitus (with various associated symptoms) resulted from his exposure to herbicidal agents in August and September of 1966 in Texas.  He also alleges that he has disorders of his shoulders, hands and knees that have resulted from his exposure to a significant amount of radiation in 1966 and 1967 while working as an x-ray technician at Fort Eustis in Virginia.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Knee pain and numbness are the sorts of conditions that are observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); see McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as osteoarthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals that he underwent a service entrance examination in November 1965.  No musculoskeletal or skin defect was noted.  Defective vision (refractive error) was noted by the examiner.  On September 8, 1966, the appellant had a temperature of 101.2 degrees and he complained of feeling bad for two days.  He had a headache, a cough and his nose was stopped up.  On September 21, 1966, the appellant sought medical treatment for a complaint of a rash.  He was noted to have used an insect repellant spray the previous night and to have subsequently developed pruritic wheals on his unclothed skin.  He obtained relief from showers.  On physical examination, there was no rash observed.  The clinical impression was allergic urticaria and the appellant was advised to "avoid that particular spray."  There is no other record of any complaint or findings relating to any skin problem.  The appellant underwent a service separation examination in November 1967.  He was noted to have had no change in his physical status while on active duty.  On physical examination, the clinical evaluation was normal.

Review of the appellant's service personnel records reveals that he attended advanced individual training (AIT) at Fort Sam Houston in Texas in July 1966, followed by training in radiographic procedures.  In October 1966, he was transferred for additional training at Fort Ord in California.  From December 1966 until his discharge in December 1967, the appellant was stationed at Fort Eustis in Virginia; he worked as an x-ray technician while stationed at Fort Eustis.

In his VA Form 21-256, submitted in December 2005, the appellant reported that he had been exposed to defoliants being tested for use in Vietnam, including Agent Orange, during a period of temporary duty in August 1967.  He also reported that he was exposed to radiation in the course of his duties as an x-ray technician and that he was often unshielded and had to work with old equipment.  The appellant stated that he had experienced numbness in his right thigh since December 1967, and that his joints had been freezing up since 1985.  He also stated that he had been experiencing constant thirst since December 1999.  The appellant reported having shortness of breath and also reported frequent urination.  

In a letter dated in January 2006, the appellant said the Army had not provided him with a radiation monitoring badge and had not emphasized the use of lead protective clothing.  He also stated that he had been sprayed with herbicide from a helicopter and that one doctor at a hospital told him he had had an allergic reaction.  He further stated that he had been assigned to temporary guard duty at Brooks Army hospital in August 1966, and that he had been covered with herbicide spray in the third week of September 1966.  The appellant said that he went to an ER in the evening for this incident and that about six months later, he had a small sore on his right femur that went away after one week but the area was numb afterwards.  The appellant reported that after he was discharged he experienced a return of the right leg sore in approximately April 1968; the sore was described as being twice as large as it had first been.  He said that he was hospitalized for a week to treat the sore which was healed and went away.  However, he said the entire area was numb.  The appellant also stated that the treating physician died in the 1970s and that the hospital closed down so no records were available.  The appellant further stated that the sore returned in 1999 or 2000 and that it was huge.  The sore went away after three weeks of antibiotic treatment.

In a May 2006 written statement, the appellant stated that he first went to VA when he was unable to work because his joints were freezing up.  He said that his ailments had affected him for many years and especially the previous five years.  He also submitted written statements from his landlord and four friends to the effect that the appellant was unable to work due to his health.

In a December 2006 written statement, the appellant said that he was treated twice for exposure to Agent Orange spray when he was in service in Texas.  He stated that his diabetes mellitus had been diagnosed recently.  In March 2007, the appellant wrote that he had been exposed to spraying and that he had been exposed to ionizing radiation in service.  The appellant had an informal hearing with a decision review officer in July 2007; it was noted that the appellant said his claim for diabetes mellitus included the problems with itchy eyes, thirst, vision loss, urinary incontinence and shortness of breath, while his claim for radiation exposure included the right leg numbness, both shoulders, both hands and both knees.  The appellant stated that he had withdrawn his spine claim.

The appellant testified at a personal hearing held at the RO in April 2008.  He iterated that his spine claim had been withdrawn.  The appellant testified that when he was treated in the ER in 1966, he was given shots and the swelling went down.  He said that he did not use the insect repellant spray but that he had been sprayed with it earlier in the day.  He said that his first visit had been on September 8, 1966, when he thought he had the flu.  He thought that he might possibly also have been sprayed when he was stationed in Virginia.

Review of the appellant's VA treatment records reveals that he was seen as a new patient in July 2002; his main concern was right knee pain.  He was noted to not have any history of injury.  The appellant reported that the pain on the medial aspect of the knee had started in September 2001.  He indicated he was seeking disability due to right knee pain.  The appellant denied having shortness of breath.  On review of systems, the appellant denied urinary urgency, frequency and hesitancy.  On physical examination, his gait was normal and he exhibited a full range of motion of all four extremities.  The right knee was tender to palpitation on the medial aspect.  There was mild crepitus.  There was no laxity.  Reflexes were 2+ in all four extremities.  Strength was 5+ in both upper extremities and the left lower extremity; the right lower extremity strength was 4/5.  A Radiology report dated in August 2002 indicates that the appellant had right knee pain that started in September 2001 and that the pain had gotten progressively worse.  The radiographic findings were compatible with degenerative changes.  

In February 2003, the appellant sought VA treatment for complaints of right shoulder pain times two months.  There was no history of injury.  There were no paresthesias or radiation.  There was no loss of movement or strength.  The primary care clinic note indicated that the appellant was being followed for chronic right knee pain, hypertension and obesity.  An April 2003 note stated that the appellant had not had any hospitalizations or trauma.  The appellant requested disability for the knee and shoulder but was told that he was not a candidate for disability.  The appellant underwent a physical therapy evaluation in April 2003; the provisional diagnosis was polyarthralgias (right shoulder and right knee).  A June 2004 note indicated that the appellant denied having chest pain, shortness of breath and headaches.  In September 2004, the appellant was afforded an optometry consultation; he reported having an occasional stinging sensation in his eyes.  He was noted to be negative for diabetes mellitus.  He reported getting winded going down steps.  The clinical assessment was that the appellant's visual acuity was 20/30 in the right eye and 20/30- in the left eye.  This was noted to reflect the presence of refractive error and presbyopia.  The optometrist also noted the presence of cataracts in each eye which were said to be causing decreased visual acuity for the appellant.

In June 2005, the appellant again denied having chest pain, shortness of breath and headaches.  A November 2005 primary care note indicates that the appellant was obese and that he was concerned that he might develop diabetes mellitus.  He reported having intermittent knee pain.  He also reported longstanding numbness along the lateral thigh since an unspecified initial injury in service.  He reported having had a large vesicular eruption in the same area years before after he was discharged from the military that he treated himself with ampicillin from Mexico with complete resolution.  The appellant questioned whether he could have been exposed to chemicals while on active duty.  He said that he had assisted patients in removing shoes and clothing that may have been covered with chemical sprayed on leaves.  He denied having any problems at that time.  The appellant's claims for service connection were received on December 7, 2005.

In July 2007, radiographic examination revealed osteoarthritis of the acromioclavicular joint of the left shoulder.  That same month, a primary care note indicates that the appellant asked for a letter about his increased thirst and urinary problems from exposure to ionized radiation without proper protection and chemicals when he was stationed in Texas.  He said that he had had increased thirst and urination for some time.  The appellant denied having chest pain, shortness of breath and headaches.  

In January 2009, the appellant complained of bilateral knee pain and having to get up at night to urinate.  He denied having frequency and dysuria.  He requested a letter about his medical conditions being possibly service-connected.  The clinical assessment included morbid obesity, Type II diabetes mellitus, hypertension, bilateral knee pain and benign prostatic hypertrophy.  In February 2009, the appellant reported two weeks of his right leg throbbing and pulling with mild numbness.  On physical examination, there was no focal weakness in the right leg and there was no sensory deficit.  Motor testing was intact.  The clinical assessment was radiculopathy/mild bursitis.  

In February 2010, the appellant was noted to have been diagnosed with diabetes mellitus in approximately 2007.  On visual acuity testing, 20/40 and 20/30 was demonstrated in the right eye, while 20/70 and 20/50 was demonstrated in the left eye.  In June 2010, the appellant reported having had a previous allergic reaction to bug spray.  He described a similar reaction at age 19 when he said he was accidently sprayed with Agent Orange.  Radiographic examination revealed degenerative changes of both acromioclavicular joints.  In January 2011, the appellant again denied having chest pains, shortness of breath and headaches.  

A.  Herbicide-related claims

If a veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is are manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

The diseases for which service connection may be presumed to be due to an association with herbicide agents include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Secretary of VA, however, has reiterated on several occasions that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See, e.g., 72 Fed. Reg. 32,395 (Jun. 12, 2007).  The most recent issuance by the Secretary has added AL amyloidosis to the list of presumptive disabilities in the regulation.  See Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009).  

The Board notes that the appellant is currently diagnosed with Type II diabetes mellitus (DM) which is one of the diseases noted under 38 C.F.R. § 3.309 as a disease having a positive association with herbicide exposure.  However, the appellant does not contend, nor is there any indication that the appellant served in Vietnam, see 38 C.F.R. § 3.307(a)(6)(iii); therefore, exposure to herbicides is not presumed.  (His DD 214 shows no foreign service.)  As such, the appellant's DM is not presumed to be the result of in-service disease or injury.  

Review of the appellant's service medical treatment records includes no mention of any diagnosis of an endocrine problem and no mention of any treatment for DM during his active service.  No endocrine pathology was noted at the time of the appellant's service separation examination in December 1967.

Further, the record does not contain medical evidence linking the appellant's DM to herbicide exposure.  Nor has there been any objective showing that the appellant was in fact exposed to herbicides at the Texas location he identified.  A December 2010 report from the JSRRC/CURR states that U.S. Army records do not document spraying, testing, transporting, storage or usage of Agent Orange at Fort Sam Houston between August and September of 1966.  In addition, the Department of Defense listing of herbicide spray areas and test sites outside of the Republic of Vietnam did not include Fort Sam Houston or any nearby facility.  JSRRC/CURR stated that it was unable to document that the appellant was exposed to Agent Orange or other tactical herbicide while he was stationed at Fort Sam Houston in Texas from August to September of 1966.

As noted, direct service connection can be established by showing that a claimed disorder was incurred or aggravated during service, which includes the burden of tracing causation to a condition or event during service.  Combee, supra.  In order to prevail on direct service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran may still be entitled to a grant of service connection on a direct basis if it can be shown that a condition had its onset during his military service, or became manifest to a compensable degree within one year of his separation from such service.  See Combee, supra.  As to the appellant's claim for DM or any of the claimed associated symptoms (right leg numbness, shortness of breath, itchy eyes, failing eyesight, constant thirst and urinary incontinence), there is no medical evidence of record to establish that he complained of, or was treated for, any such problem(s) while he was on active duty.  There is no evidence of record that the appellant experienced any such DM to a compensable degree within one year of his separation from service in December 1967.  The claimed DM is not documented in the clinical evidence of record until approximately 2006, almost 40 years after the appellant's discharge from service in December 1967.  

There is no evidence of record that the appellant was clinically noted to have any endocrine condition until many years after service; the diagnosis of DM was first documented after 2005.  Furthermore, there is no competent medical opinion that etiologically links the DM or any current symptoms associated with diabetes to any aspect of the appellant's active military duty.  In addition, there is no clinical evidence to suggest that the appellant's current refractive error, cataracts or presbyopia are related to his service.  Because the appellant's defective vision is attributable to refractive error, the current defective vision, including presbyopia, does not amount to a disability for which compensation benefits may be paid.  38 C.F.R. § 3.303(c).  See McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Nothing in the current record attributes the appellant's right or left eye refractive error, cataracts or presbyopia to acquired pathology such as trauma, including any incident of service.

The Board notes that the complained of right leg numbness, shortness of breath, constant thirst, itchy eyes and urinary frequency are symptoms which have not been associated with any diagnosis other than DM.  In addition, there are no clinical findings of shortness of breath which the appellant denied experiencing on numerous occasions during VA clinic visits.  There are no clinical findings of urinary incontinence, either.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology is written information from the claimant and when "no" medical evidence indicated continuous symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  Furthermore, there is no medical evidence of record in this case to establish a nexus between any in-service incident and any claimed diabetes-related symptom.

Thus, the evidence preponderates against the claims of direct service connection for diabetes mellitus and any related disorder (right leg numbness, itchy eyes, failing eyesight, constant thirst, frequent urination and shortness of breath).  The evidence does not support a finding of diabetes mellitus or any related claimed disorder to a compensable degree within the first post-service year, and no medical nexus evidence supports a finding of service connection for any such pathology on a presumptive basis.  In addition, no probative medical nexus evidence supports a finding of direct service connection for any such pathology.  Therefore, the Board finds that the preponderance of the evidence is against each one of the appellant's claims for service connection (diabetes mellitus Type II, right leg numbness, itchy eyes, failing eyesight, constant thirst, frequent urination and shortness of breath).  As such, the evidence is insufficient to support a grant of service connection.

B.  Ionizing radiation claims

Certain specified disabilities becoming manifest in a "radiation-exposed veteran" shall be service connected.  See 38 U.S.C.A. § 1112(c)(1),(2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means on-site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain presence on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska during certain underground nuclear tests; or service which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the "Special Exposure Cohort."  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  On-site participation includes presence at a test site during an official operational period of an atmospheric nuclear test, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3). 

The provisions of 38 C.F.R. § 3.311(b)(2)(vii) define "radiogenic disease" as a disease that may be induced by ionizing radiation.  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  Dose data will be requested from the Department of Defense in claims based on participation in atmospheric nuclear testing and in claims based on participation in the American occupation of Hiroshima or Nagasaki, Japan.  38 C.F.R. § 3.311(a)(2)(i)(ii).  

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation.  38 C.F.R. § 3.311(a)(2)(iii).  Section 3.311(b) provides for referral of claims for service connection for a disability due to exposure to ionizing radiation to the Under Secretary for Benefits when a veteran was exposed to ionizing radiation as a result of participation in atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, or other activities as claimed, and he subsequently develops a radiogenic disease within a specified time.  Id.  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211(1997); Rucker v. Brown, 10 Vet. App. 67, 71(1997).  First, certain diseases shown to a compensable degree within a year of separation from service are presumed to have been incurred in or aggravated by service; as to radiation-exposed veterans, there are certain diseases which may be presumptively service connected under 38 U.S.C.A. § 1112(c) if participation in an in-service radiation-risk activity is shown.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages found in 38 C.F.R. § 3.311 if the condition at issue is a "radiogenic disease," and other conditions specified by regulation are met, such as an evidentiary showing of exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(2), (4).  Third, direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease began during or was aggravated by service without regard to the statutory presumptions.  See Combee, 34 F.3d at 1043-44.  

Turning to a service connection analysis based on exposure to ionizing radiation, the Board notes that none of the appellant's claimed disorders are among the diseases (cancers) listed at 38 C.F.R. § 3.309(d) that may be service connected if manifest in a radiation-exposed veteran.  In this regard, the Board points out that there is no evidence that the appellant participated in a "radiation risk activity" with exposure identified under 38 C.F.R. § 3.309, all of which involve either on-site participation in a test involving atmospheric detonation of a nuclear device, certain service at specified locations, or certain duties, none of which the appellant experienced. 

The appellant contends that his bone/joint conditions of the shoulders, hands and knees are the direct result of exposure to ionizing radiation from his job duties in service.  He has not alleged participation in any "radiation-risk activity" as defined by 38 C.F.R. § 3.309, and the record does not suggest his presence at any such location.  Therefore, the presumption of 38 C.F.R. § 3.309(d) does not lead to an award of service connection. 

VA has established special procedures to follow for those seeking compensation for diseases related to exposure to ionizing radiation in service that do not become manifest until after military service.  See 38 C.F.R. § 3.311.  The regulation provides that in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).

This regulation (38 C.F.R. § 3.311) establishes a series of chronological obligations.  Wandel v. West, 11 Vet. App. 200(1998).  First, there must be a showing that a veteran suffers from a radiogenic disease, which has not been shown in this case.  38 C.F.R. § 3.311(b)(2).  Once a claimant has established a diagnosis of a radiogenic disease within the specified period, and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is determined by the dose assessment that a veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b). 

Here, the evidence does not show that the appellant meets the initial criterion of having a radiogenic disease that became manifest within the time period specified by regulation.  Nonetheless, a dose assessment obtained from the Department of the Army Dosimetry branch in March 2009, reveals that the appellant was exposed to ionizing radiation during military service, with a total effective dose equivalent (TEDE) of 0.047 rem.  The RO referred the case to the Under Secretary for Benefits for further consideration.  Specifically, a memorandum to the Under Secretary for Health, dated in August 2009, from the Director of Compensation and Pension in regards to a radiation review under 38 C.F.R. § 3.311 was issued; the appellant was noted to have been exposed to ionizing radiation during service as he was an x-ray technician from October 1966 to December 1967.  The memorandum noted that the appellant developed leg numbness and pain in multiple joints approximately 40 years after his last exposure to ionizing radiation, and that his family history was unremarkable.  It was also noted that the appellant's claimed conditions were not radiogenic diseases under 38 C.F.R. § 3.309(d).  The Director of Compensation and Pension requested a medical opinion as to the relationship between exposure to ionizing radiation during service, and the appellant's subsequent development of leg numbness and shoulder, hand and/or knee problems. 

The Director of the VA Radiation and Physical Exposures unit, a physician, responded to the request and opined that it was unlikely that the appellant's shoulder problems, bilateral hand and knee pains or leg numbness could be attributed to exposure to ionizing radiation in service.  The Director of the VA Radiation and Physical Exposures unit explained that the conditions complained of by the appellant were descriptive and not diagnostic.  The physician stated that the tissues most likely involved in this case were osseous, cartilaginous or nervous system in origin.  The doctor further stated that, based on the descriptions and findings in the appellant's claims file, none of the claimed conditions were likely to be neoplastic.  In addition, the Director of the VA Radiation and Physical Exposures unit noted that mature bone is resistant to the effects of radiation, as is cartilage, and referenced Mettler and Upton, Chapter 6, "Deterministic Effects of Radiation" in MEDICAL EFFECTS OF IONIZING RADIATION, 3rd edition, 2008.  Peripheral nerves were also noted to be among the structures most resistant to radiation damage.  Therefore, the Director of the VA Radiation and Physical Exposures unit concluded that it was unlikely that the appellant's leg numbness, shoulder problems, bilateral knee and hand pains or spine condition could be attributed to his exposure to ionizing radiation while in military service.  Based on the reference to objective standards and the thoroughness of the opinion, the Board finds the opinion to be probative.

The evidence of record also includes a January 2009 letter generated by the appellant's VA primary care nurse practitioner that is countersigned by a VA physician; it was generated in response to the appellant's repeated requests for an opinion linking his conditions to service.  This letter states that the appellant has diagnoses of hypertension, multi-joint arthritis and DM; that he had responsibilities in service as a x-ray technician; and that it is more likely than not that the appellant's medical conditions are related to his military service.  However, no reasoning or explanation is given for this etiologic statement.  Thus, the Board finds this opinion is not particularly probative.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this case, the Board places greater weight on the opinion of Director of the VA Radiation and Physical Exposures unit in part, because a rationale was provided for the opinion while the January 2009 opinion letter does not contain any rationale.

The claims file contains no other medical nexus evidence and thus, there is no probative medical evidence to contradict the December 2009 conclusion of the Director of the VA Radiation and Physical Exposures unit.  The Board notes that serving as an x-ray technician during military service constitutes occupational exposure to radiation; however, as discussed above, exposure to ionizing radiation during service has already been conceded.  At issue is whether the appellant's in-service exposure in fact resulted in his subsequent development of leg numbness or joint pain (shoulders/hands/knees).  As explained above, the greater weight of the evidence shows that such exposure did not cause any of the claimed disorders.  As such, after considering all the evidence of record, the Board finds that service connection for the claimed disorders is not warranted.  

As noted, direct service connection can be established by showing that a claimed disorder was incurred or aggravated during service, which includes the burden of tracing causation to a condition or event during service.  Combee, supra.  In order to prevail on direct service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, Pond, supra. 

A veteran may still be entitled to a grant of service connection on a direct basis if it can be shown that a condition had its onset during his military service, or became manifest to a compensable degree within one year of his separation from such service.  See Combee, supra.  As to the appellant's claim for bone pathology, there is no medical evidence of record to establish that he complained of, or was treated for, any such bone or joint problem while he was on active duty.  There is no evidence of record that the appellant experienced any osteoarthritis to a compensable degree within one year of his separation from service in December 1967.  The claimed bone/joint pathology is not documented in the clinical evidence of record until July 2002, when the appellant complained of right knee pain that started in September 2001 - more than 30 years after the appellant's discharge from service in December 1967.  

Based on the totality of the evidence of record, including the service treatment records, the VA treatment records and the appellant's statements, the Board finds that the preponderance of the evidence is against the appellant's bone/joint pathology service connection claim (hands, shoulder, knees).  The Board concludes that the weight of the "negative" evidence, principally in the form of the service medical treatment records (which do not document any claimed in-service chronic condition) and the lack of any competent medical opinion finding some etiologic nexus between any claimed condition and service exceeds that of the "positive" evidence of record, which basically amounts to the appellant's contentions and the generic letter from the VA nurse practitioner dated in January 2009 which the Board does not find probative.  The Board notes that there is no radiographic evidence of record demonstrating the presence of arthritis in either hand.  The lack of any evidence of clinical findings until many years after service is itself evidence which also strongly suggests that no claimed condition is directly traceable to disease or injury that occurred during the appellant's time in the Army.

Thus, the evidence preponderates against the claims of direct service connection for a disorder of the shoulders, hands and knees.  The evidence does not support a finding of arthritis in any such joint to a compensable degree within the first post-service year, and no medical nexus evidence supports a finding of service connection for any such pathology on a presumptive basis.  In addition, no probative medical nexus evidence supports a finding of direct service connection for any such pathology.  Therefore, the Board finds that the preponderance of the evidence is against each one of the appellant's claims for service connection.  As such, the evidence is insufficient to support a grant of service connection for said disorders.

C.  Skin disorder claim

As previously noted, the appellant was treated in service on one occasion for a skin condition that was diagnosed as allergic urticaria.  After he was seen in September 1966, he was not treated for any skin condition for the rest of his time in service until he was discharged in December 1967.  The Board notes that the rash the appellant complained of in September 1966 was confined to areas of his skin that were not covered by his uniform.

The appellant has reported that he experienced a right leg skin sore in 1968, that he treated it and that he thereafter had no problem until 1999, or 2000.  At that time, he experienced another episode on the right leg and had it treated without recurrence. 

The appellant underwent a VA Agent Orange protocol examination in January 2006; he reported exposure to herbicides.  On physical examination, neurological testing was unremarkable and intact for light touch, pinprick, vibration and position.  Examination of the appellant's skin revealed a four inch by four inch section on the right thigh that the examiner thought felt like a form of dermatitis that heals and recurs.  The examiner rendered a diagnosis of dermatitis of unknown exposure.

Review of the appellant's VA treatment records reveals that he was diagnosed with tinea cruris in June 2005.  The most recent VA treatment records do not reflect treatment for any chronic skin disorder.

There is no evidence of record that the appellant was clinically noted to have any chronic skin condition until many years after service.  Furthermore, there is no competent medical opinion that etiologically links any current skin pathology to any aspect of the appellant's active military duty.  In fact, it is unclear that the appellant even has any chronic skin disorder.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Because the totality of the medical and nonmedical evidence of record shows that the appellant's claimed right thigh sore or residuals thereof cannot be said to be related to service by way of direct incurrence or by manifestation within the presumptive period, the Board concludes that the claim for entitlement to service connection for any such skin disorder must be denied.  Thus, the evidence of record is not in equipoise on the question of whether the appellant's claimed right thigh skin condition should be service connected.

D.  Other considerations

The Board has considered the appellant's testimony and written statements submitted in support of his arguments that he has Type II diabetes mellitus, bone/joint pathology or a skin disorder as a result of his service.  To the extent that his statements represent evidence of continuity of symptomatology, without more, the appellant's statements are not competent evidence of a diagnosis of said disorders, nor do they establish a nexus between a medical condition and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, supra.

The Board recognizes the arguments advanced by the appellant that he has DM and bone/joint pathology that is related to his military service.  It is true that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331.  However, the appellant does not have the expertise to state that his current pathology is etiologically related to service and a medical opinion would be required.  See Davidson, 581 F.3d at 1313.  Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the etiology of any current pathology because he is not qualified to offer such opinions. 

In addition, the Veteran has been inconsistent in his history of the claimed conditions.  The service medical records reflect one instance in which the appellant was sprayed with a bug spray while the appellant has reported various versions of how he was exposed to chemicals or herbicides in service.  The appellant reported not being issued film badges while in service, but his service medical records include a notation that a radiation record of occupational exposure to ionizing radiation was maintained in relation to the appellant and the Department of the Army Dosimetry branch was able to locate such data.  The appellant reports continuity of symptoms since service but VA medical records indicate no such continuity.  Such inconsistency undermines the veracity of his statements.  Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Board finds the appellant's statements to be facially implausible, biased and inconsistent with other evidence of record.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Accordingly, the Board finds the appellant's statements asserting herbicide exposure, excessive occupational ionizing radiation exposure and continuity of symptomatology since service lack credibility and those statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claims of entitlement to service connection for DM and shoulder/hand/knee and skin pathology in that the probative medical evidence of record indicates there is no causative or etiologic link between services and said current pathology.  As such, the evidence is insufficient to support a grant of service connection for the claimed conditions.  For the above reasons, the Board finds that the preponderance of the evidence is against each claim.  Because the preponderance of the evidence is against each one of the appellant's service connection claims, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for residuals of exposure to herbicides claimed as diabetes mellitus Type II with associated right leg numbness, constant thirst, frequent urination, itchy eyes, failing eyesight and shortness of breath is denied.

Service connection for bone/joint disorders of the shoulders, hands and knees claimed as secondary to in-service exposure to ionizing radiation is denied.

Service connection for a right leg skin disorder is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


